Citation Nr: 1436523	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-45 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the Marine Corps from February 1993 to January 1997 and with the Army from July 1997 to December 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record. 

In March 2013 and February 2014, the Board remanded the case for further development.  It has now returned to the Board for additional appellate action.


FINDING OF FACT

A low back disability, diagnosed as a chronic lumbar strain and degenerative disc disease, was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a disability of the low back as it was incurred during his active military service with the Marine Corps.  He testified in September 2011 that he strained his back several times during his first period of service with intermittent exacerbations and strains since that time. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly establishes a current low back disability.  The Veteran was diagnosed with lumbar facet syndrome and degenerative disc disease by his private chiropractor in November 2011.  He was most recently diagnosed with a chronic lumbar strain upon VA examination in April 2013.  A current disability is therefore demonstrated.  

The evidence also establishes an in-service injury.  Service treatment records document a cervical and paraspinal muscle strain following a motor vehicle accident in May 1996.  The remainder of the Veteran's Marine and Army service records are negative for complaints or treatment related to the back and the spine was normal on all service examinations.  The Veteran testified in September 2011 that he experienced several back strains during service, and while service records do not document these injuries, the Veteran is competent to report that they occurred.  An in-service injury is therefore demonstrated with respect to the low back.    

Regarding the third element of service connection, a nexus between the Veteran's current back disability and the in-service injury, the Board notes that service and post-service records do not indicate such a link.  As noted above, no chronic back condition was identified during the Veteran's two periods of active duty service.  While a muscle strain was noted in May 1996, the condition was clearly not chronic in nature.  Examination of the spine was normal at the December 1996 Marine Corps separation examination and the August 2005 Army separation examination.  Additionally, the Veteran specifically denied experiencing recurrent back pain or any back problem on the reports of medical history accompanying the separation examinations.  There is also no evidence of a back problem in the post-service records until May 2009, four years after service, when the Veteran filed his claim for benefits.  Medical records do not document complaints related to the back until November 2011, when the Veteran began treatment with his private chiropractor. 

The Veteran has not submitted any competent medical evidence in support of his claim and none of his treating health care providers have ever identified or linked a current back disability to service.  In fact, the only medical opinion of record, that of the April 2013 VA examiner, weighs against the claim.  After examining the Veteran and reviewing the complete claims file, the April 2013 VA examiner concluded that the Veteran's back condition was less likely as not incurred or caused by active duty service.  The examiner observed that service treatment records only documented one instance of a back strain, did not contain evidence of chronicity, and the Veteran had only reported a two month history of pain during a February 2012 visit to the Cincinnati VA Medical Center (VAMC).  The April 2013 VA medical opinion was based on an accurate review of the facts of the case and was accompanied by a well-reasoned rationale that made specific reference to evidence in the claims file.  It is therefore afforded significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative disc disease and a lumbar strain are not chronic diseases listed in 38 C.F.R. § 3.309(a).  Statements of continuous symptoms since service can support a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d), but the Veteran has not reported such a history.  He testified in September 2011 that he strained his back several times during service and has experienced exacerbations of pain in subsequent years.  Similarly, he told the April 2013 VA examiner that he developed "intermittent" low back pain during his first period of active service that became progressively worse over the past 14 months.  The Veteran has not reported experiencing continuous low back pain since service and an award of service connection on this basis is not warranted. 

The Board has also considered the contentions of the Veteran connecting his low back condition to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  His statements are clearly outweighed by the competent medical evidence of record, including the medical opinion of the April 2013 VA examiner.

In sum, the post-service record shows that the first evidence of the Veteran's claimed disability was several years after his separation from service.  In addition, there is no medical evidence linking the Veteran's low back condition to an injury during service.  The Veteran has not reported a continuity of symptomatology and the Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his periods of active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has a duty to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records of private treatment.  Additionally, the Veteran was provided a proper VA examination and medical opinion in April 2013 in response to his claim.

The Board also finds that VA has complied with the March 2013 and February 2014 remand orders of the Board.  In response to the Board's remand, records from the Cincinnati VAMC dated through July 2014 and records from the Veteran's private chiropractor were obtained and associated with the virtual claims file.  The Veteran was also provided a VA examination in April 2013 to include a medical opinion addressing the nature and etiology of the claimed disability.  The case was then readjudicated in a May 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


